            Case 1:17-cv-01598-TSC Document 48 Filed 11/06/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION,
FEMHEALTH USA, INC., d/b/a CARAFEM,
MILO WORLDWIDE LLC,
PEOPLE FOR THE ETHICAL TREATMENT                               No. 1:17-cv-1598 (TSC)
 OF ANIMALS, INC.,
                       Plaintiffs,
       v.
WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY,
PAUL J. WIEDEFELD,
                  Defendants.
__________________________________________

                                     JOINT STATUS REPORT

       This case is currently stayed pending further order of the Court.

       In their Joint Status Report filed on October 10, 2019 (ECF 47), the parties reported that

the petition for a writ of certiorari in Archdiocese of Washington v. WMATA, 897 F.3d 314 (D.C.

Cir.), reh’g en banc denied, 910 F.3d 1248 (D.C. Cir. 2018), had been distributed for the Court’s

conference of October 1, 2019, but that on September 26, the Archdiocese had filed a

Supplemental Brief in support of its petition, and that the Court had taken no action on the

petition at its October 1 conference.

       The parties now report that the petition has also not been considered at the Court’s

subsequent conferences to date, nor (as of the time of this filing) has it been relisted for a future

conference.
          Case 1:17-cv-01598-TSC Document 48 Filed 11/06/19 Page 2 of 3



        The parties hereby undertake to file a further status report on or before December 10,

2019.

Dated: November 6, 2019                      Respectfully submitted,

                                             /s/Arthur B. Spitzer
                                             Arthur B. Spitzer
                                             Scott Michelman
                                             American Civil Liberties Union Foundation
                                               of the District of Columbia
                                             915 15th St., NW, 2nd Floor
                                             Washington, DC 20005
                                             Telephone: 202-601-4266
                                             aspitzer@acludc.org
                                             smichelman@acludc.org

                                             Brian Hauss
                                             American Civil Liberties Union Foundation
                                             125 Broad Street, 18th floor
                                             New York, NY 10004
                                             Telephone: (212) 549-2500
                                             bhauss@aclu.org

                                             Vishal Agraharkar
                                             American Civil Liberties Union Foundation
                                             of Virginia
                                             701 East Franklin Street, Suite 1412
                                             Richmond, VA 23219
                                             Telephone: (804) 644-8022
                                             vagraharkar@acluva.org

                                             Attorneys for Plaintiffs


                                              AKIN GUMP STRAUSS HAUER & FELD
                                              LLP
                                              By: Rex S. Heinke_______
                                              Rex S. Heinke (pro hac vice)
                                              Jessica M. Weisel (pro hac vice)
                                              1999 Avenue of the Stars, Suite 600
                                              Los Angeles, CA 90067
                                              Telephone: (310) 229-1000
                                              Facsimile: (310) 229-1001
                                              rheinke@akingump.com
                                              jweisel@akingump.com


                                                2
Case 1:17-cv-01598-TSC Document 48 Filed 11/06/19 Page 3 of 3




                           James E. Tysse
                           1333 New Hampshire Ave., N.W.
                           Washington, D.C. 20036
                           Telephone: (202) 887-4000
                           Facsimile: (202) 887-4288
                           jtysse@akingump.com

                           Attorneys for Defendants




                              3
